Title: From Thomas Jefferson to J. P. P. Derieux, 12 March 1792
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


          
            Dear Sir
            Philadelphia Mar. 12. 1792.
          
          I received your favor of Feb. 14. long after it’s date, and hope that by the present regulation of your post you will get this answer quicker.
          The loss upon your legacy, on account of the depreciation of Assignats will be very great, and therefore I should think it unadviseable to draw at this moment for more than your necessities require. This place is so perfecly mercantile, and regular mercantile bills so abundant, that those drawn on executors, with some little impediments of legal ceremony, would not sell here: and as the exchange here and at Richmond is equally disadvantageous, I have thought the latter place the most adviseable to try. I have therefore inclosed you a paper certifying the goodness of your bills and at the same time making my self responsible for them. At the same time I know it will not give the same confidence in them as in the former case where I was present on the spot to pay  them if the drawee had refused.—Mr. Morris will certainly take care of any letters which shall come for you to his hands. I now inclose you one which came by a vessel that had a three months passage. With the compliments to Mde. de Rieux & great esteem for yourself I am Dear Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        